Oldham, C.
This is a companion case to Hopper v. Douglas County, ante, p. 329. The two cases involved the same question, and by agreement were consolidated and argued together. Hence, for the reasons given in the opinion in said case, we think the trial court was correct in sustaining the demurrer to the plaintiff’s petition, and we recommend that the judgment be affirmed.
Ames and Letton, CC., concur.
By the Court: For the reasons given in the foregoing opinion, the judgment of the district court is
Affirmed.